Citation Nr: 1535646	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-00 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to October 6, 2014.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's service-connected disabilities rendered him unable to follow substantially gainful employment prior to October 6, 2014.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to October 6, 2014, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the scheduler rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran filed his most recent claim for TDIU in October 2009.  From that date until October 6, 2014 the Veteran's service connected disabilities were post traumatic stress disorder (PTSD), evaluated as 70 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral sensorineural hearing loss, evaluated as noncompensable.  The Veteran's combined disability rating during this period was 70 percent and met the schedular requirements.

For reasons stated below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

Turning to the record, the evidence shows the Veteran has not been employed since October 23, 2002, except for a short period in June 2003 where he appears to have attempted to return to work at reduced hours.  May 2006 Veteran's Statement, March 2007 Letter from T.B.  At this time, the Veteran stopped working as a college campus security office as a result of a knee injury.  May 2006 Veteran's Statement.  The Veteran has completed multiple VA Form 21-8940s.  These documents show that prior to October 23, 2002 the Veteran was employed primarily in the security field, most recently as a campus police officer.  He also has a history of being employed as an auto mechanic.  In regards to education, the Veteran has indicated he completed high school and has technical training from military aviation school and police academy.     

As early as February 2001 there are indications in the record that the Veteran's PTSD prevents him from preforming the physical and mental acts of employment.  A January 2001 letter from Dr. S.E.S. notes that she had seen the Veteran for three and a half years and had "noticed an increasing decline in his overall psychological, social and occupational functioning."  In February 2001 Dr. S.E.S. sent a letter to supplement her previous letter noting that following review of letters sent by the Veteran's coworkers she was of the opinion that the Veteran should seek 100 percent disability.

Then in a March 2006 letter a VA therapist indicated that the Veteran had been her patient for almost three years in weekly or biweekly therapy sessions focused on PTSD symptomatology.  She concluded the Veteran was unable to return to work because of his increased symptomatology, which included chronic sleep disturbances, fear of leaving home, fear of driving, and periods of unawareness.

A June 2006 VA examiner noted that the Veteran's "therapist asserts that his PTSD is part of the reason he cannot return to work; however, it appears that the primary reason he left work and has not been able to return has to do with disability from an injury to his left knee."

A June 2009 VA audiology examination indicated that tinnitus and hearing loss had a significant effect on occupational activities through hearing difficulty.  
A March 2010 VA examiner noted there was not total occupational and social impairment due to PTSD signs and symptoms.  This examiner opined that the patient's PTSD leads to a constricted life-style but his work problems seem attributable to his knee pain.

A May 2015 VA examiner concluded that the Veteran's PTSD symptomatology results in total occupation and social impairment.  This formed the basis of the Veteran's award of an evaluation of 100 percent for service connected PTSD since October 6, 2014.  

With this evidence in mind, the Board finds, prior to October 6, 2014, that a TDIU is warranted in this case.  Before this date, the Veteran met the scheduler criteria for a TDIU and, affording him the benefit of the doubt, his service connected PTSD rendered him unable to follow substantially gainful employment. 

The evidence is at least in equipoise in regards to whether the Veteran's PTSD rendered him unemployable prior to October 6, 2014.  None of the VA examiners during this time period concluded the Veteran's PTSD resulted in total occupational impairment.  They focused on his non-service-connected left knee disability being the primary cause of the Veteran's occupational impairment.  The Board notes it is clear from the record that the Veteran's left knee disability is the reason he left his previous job and that this disability has a substantial effect on employment; however, this does not preclude a finding that PTSD also substantially effects employment.  While the VA examiners prior to October 6, 2014 did not conclude the Veteran's PTSD resulted in total occupational impairment, in March 2006, the Veteran's VA therapist indicated that the Veteran should not return to work in light of his increasingly severe PTSD symptomatology.  At the time this opinion was provided the VA therapist had seen the Veteran weekly to biweekly for almost three years indicating a significant familiarity with the Veteran's condition.  Furthermore, the evidence of record shows that the Veteran's PTSD symptoms have only worsened since the time that opinion was provided.  Therefore, the Board concludes, at worst, the evidence is in equipoise as to whether prior to October 6, 2014 the Veteran's PTSD left him incapable of performing the physical and mental acts required by employment.  

As such, affording the Veteran the benefit of the doubt, the Veteran meets the schedular criteria for TDIU and is unemployable, thus entitlement to a TDIU is warranted in the instant case.


ORDER

Entitlement to a TDIU prior to October 6, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


